1                                                                           JS-6
2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                         CENTRAL DISTRICT OF CALIFORNIA
7

8
     UNITED AFRICAN-ASIAN
9    ABILITIES CLUB, ON BEHALF OF                 Case No: 8:21-cv-00009 DOC(ADSx)
10
     ITSELF AND ITS MEMBERS;
     JESSIE JAMES DAVIS IV, An
11   Individual                                   ORDER FOR DISMISSAL WITH
12
                                                  PREJUDICE OF ENTIRE ACTION
                        Plaintiffs,
13                                                [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14         v.
15
     JOHN G. GIBSON, Trustee; LOLA P.
16   GIBSON, Trustee; and DOES 1
     THROUGH 10, Inclusive
17

18               Defendants
19
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
20
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
21
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
22
     complaint in its entirety. Each of the parties herein shall bear their own respective
23
     attorney fees and costs.
24
           IT IS SO ORDERED.
25

26
     Dated: June 21, 2021
27                                          By: _____________________________
28                                                Hon. David O. Carter
                                                  United States District Judge


                                 ORDER FOR DISMISSAL                                         1
